UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-30396 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 45-4030261 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-196 Phoenix, Arizona (Address of principal executive offices) (Zip Code) (866) 960-1539 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange ct. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of May 14, 2012, there were 24,451,985 shares of common stock, par value $0.0001 per share, of the Registrant issued and outstanding. Table of Contents TABLE OF CONTENTS Page No: PART I — FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 3 Consolidated Statement of Operations– Three Months Ended March 31, 2012 and 2011 4 Consolidated Statement of Cash Flows – Three Months Ended March 31, 2012 and 2011 5 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements GLYECO, INC. and Subsidiaries Consolidated Balance Sheets ASSETS March 31, December 31, (unaudited) (audited) Current assets Cash $ $ Accounts receivable, net Prepaid expenses - Inventories - Total current assets $ $ Equipment Equipment - Accumulated depreciation ) - Total equipment, net - Other assets Goodwill - Other intangible assets - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Due to related parties Interest payable Convertible note payable Total liabilities Stockholders' deficit Preferred stock; $0.0001 par value; 10,000,000 shares authorized and zero shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively - - Common stock, $.0001 par value; 23,801,985 and 22,858,235 shares issued and outstanding as of March 31, 2012 and December 31, 2011 respectively Additional paid in capital Options and warrants outstanding Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the financial statements 3 Table of Contents GLYECO, INC. and Subsidiaries Consolidated Statements of Operations Three months ended March 31, (unaudited) (unaudited) Sales, net $ $ Cost of goods sold Gross profit Operating expenses Consulting fees Salaries and wages - Legal and professional General and administrative Total operating expenses Loss from operations ) ) Other income and expenses Interest income ) ) Interest expense Total other income and expenses Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Weighted average number of common shares outstanding Primary and fully diluted loss per share $ ) $ ) See accompanying notes to the financial statements 4 Table of Contents GLYECO, INC. and Subsidiaries Consolidated Statements of Cash Flows Three months ended March 31, (unaudited) (unaudited) Net cash flow from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation - (Increase) decrease in assets: Accounts receivable ) ) Prepaid expenses ) - Inventories ) - Increase (decrease) in liabilities: Accounts payable and accrued expenses Related party payable ) ) Accrued interest Net cash used in operating activities ) ) Cash flows from investing activities Purchase of equipment ) - Net cash used in investing activities ) - Cash flows from financing activities Proceeds from the sale of common stock Net cash provided by financing activities Increase (decrease) in cash ) Cash at the beginning of the period Cash at end of the period $ $ Supplemental disclosure of cash flow information Interest paid during period $
